PER CURIAM.
We have reviewed the appellate issues and find that no reversible error has been demonstrated. It is our judgment that the matters of negligence, causation and damages were properly for the jury and its verdict was supported by competent substantial evidence. We do not agree with the assertions of legal errors and, even if they may be deemed to be errors, same were harmless and of no consequence as concerns the outcome of this case.
Affirmed.
OWEN, C. J., and WALDEN and MA-GER, JJ., concur.